DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on April 18, 2019.
Currently claims 1-20 are pending. Claims 1, 8 and 15 are independent.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a device comprising one or more processors, which falls within the statutory category of a machine; Claims 8-14 are directed to a non-transitory computer-readable medium storing a set of computer-executable instructions, which falls within the statutory category of a product; and Claim 15-20 are directed to a method for selecting service providers, which falls within the statutory category of a process. Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 15 recites the limitations of “receiving information regarding a plurality of provider for an organization, extracting from the information, a plurality of attributes of the plurality of providers, clustering, based on the attributes of the plurality of providers, the plurality of providers into a 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 15 recites the additional elements of “one or more processors of a device” and the term “automatically”. The Specification describes “Processor 720 may include a processor, microprocessor, or processing logic that may interpret and execute instruction” (see Spec ¶ 41-42); and “the ranking of the providers may be used in an automated process that replaces one or more providers (e.g., lowest scoring providers) with other providers (e.g., higher scoring providers)” (see ¶ 33). The 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 15 recites the additional elements of “one or more processors of a device” and the term “automatically”. The Specification describes “Processor 720 may include a processor, microprocessor, or processing logic that may interpret and execute instruction” (see Spec ¶ 41-42); and “the ranking of the providers may be used in an automated process that replaces one or more providers (e.g., lowest scoring providers) with other providers (e.g., higher scoring providers)” (see ¶ 33). The additional elements disclosed in the Specification are recited at a high level of generality, which are no more than generic computer components that invoked as tools to automate and/or implement the abstract idea. At best, the one or more processors of a device may perform the step of receiving information regarding a plurality of providers for an organization. However, the function of receiving has been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. 
For the foregoing reasons, claims 15-20 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims –1-7 and 8-14 parallel claims 15-20 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Vigano et al., (US 2017/0011318, hereinafter: Vigano), and in view of Kishore et al., (US 2015/0302346, hereinafter: Kishore). 
Regarding claim 1, Vigano discloses a device comprising: 
a non-transitory computer-readable medium storing a set of processor-executable instructions (see ¶ 212); and 
one or more processors configured to execute the set of processor-executable instructions (see ¶ 212), wherein executing the set of processor-executable instructions causes the one or more processors to: 
receive information regarding a plurality of providers for an organization (see Fig. 30, # 3010; ¶ 3, ¶ 9, ¶ 14, ¶ 67, ¶ 99 and ¶ 175); 
extract, from the information, a plurality of attributes of the plurality of providers (see ¶ 168 and ¶ 172); 
cluster, based on the attributes of the plurality of providers, the plurality of providers into a plurality of clusters (see ¶ 14, ¶ 128-129, ¶ 168, ¶ 172), 
wherein a first cluster, of the plurality of clusters, includes a first set of providers, of the plurality of providers, wherein the first set of providers are each associated with a first set of attributes that each have a respective value for each provider of the first set of providers (see Fig. 29: different contractors; ¶ 6, ¶ 156, ¶ 196), and 

generate, for the first cluster, a first set of scores for each provider of the first set of providers, wherein each score, of the first set of scores, is associated with a particular attribute of the first set of attributes (see Fig. 30, # 3004; ¶ 178-179 and ¶ 198); 
generate, for the second cluster, a second set of scores for each provider of the second set of providers, wherein each score, of the second set of scores, is associated with a particular attribute of the second set of attributes (see Fig. 30, # 3004; ¶ 178-179, and ¶ 198 ); 
generate, for the first cluster and based on the first set of scores associated with each provider of the first set of providers, a respective overall score for each provider of the first set of providers (see ¶ 180, ¶ 199); 
generate, for the second cluster and based on the second set of scores associated with each provider of the second set of providers, a respective overall score for each provider of the second set of providers (see ¶ 180, ¶ 199); 
select, based on the ranking for the first cluster, one or more providers, of the first set of providers, to replace (see Fig. 30, # 3006, ¶ 200); 
select, based on the ranking for the second cluster, one or more providers, of the second set of providers, to replace (see Fig. 30, # 3006, ¶ 200); 
automatically replace the selected one or more providers, of the first set of providers, with another provider, of the first set of providers, in a first sourcing request 21PATENTAttorney Docket No.: 20180518 for goods or services, previously associated with the selected one or more providers, of the first set of providers, from the other provider, of the first set of providers (see ¶ 115, ¶ 124-127 and ¶ 156); and 
automatically replace the selected one or more providers, of the second set of providers, with another provider, of the second set of providers, in a second sourcing request for goods or services, previously associated with the selected one or more 

Vigano discloses calculating an overall score for each of the plurality of contractors and weighting the overall contractor score (see ¶ 199).
Vigano does not explicitly disclose ranking each set of providers based on the respective overall score; however, Kishore in an analogous art for optimizing workface management discloses 
rank, for the first cluster, the first set of providers based on the respective overall scores for the first set of providers (see Fig. 9, # 901; ¶ 73 and claim 5); and 
rank, for the second cluster, the second set of providers based on the respective overall scores for the second set of providers (see Fig. 9, # 902; ¶ 74 and claim 5); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano to include the teaching of Kishore in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, therefore enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding claim 2, Vigano discloses the device of claim 1, wherein executing the processor-executable instructions, to extract the plurality of attributes from the information regarding the plurality of providers, causes the one or more processors to use at least one of: machine learning techniques, natural language processing techniques, or neural networks (see ¶ 83 and ¶ 91).  

Regarding claim 6, Vigano discloses the device of claim 1, wherein executing the processor-executable instructions, to select one or more providers, of the first set of providers, to replace, causes the one or more processors to: identify a plurality of replacement scenarios, wherein different replacement scenarios include shifting different amounts of sourced goods or services, previously associated with the selected 

Regarding claim 7, Vigano discloses the device of claim 6, wherein executing the processor-executable instructions, to select one or more providers, of the first set of providers, to replace, further causes the one or more processors to: identify a particular optimal replacement scenario, out of the plurality of replacement scenarios, wherein the optimal replacement scenario includes shifting sourced goods or 23PATENTAttorney Docket No.: 20180518services, previously associated with the selected one or more providers of the first set of providers, to the other provider of the first set of providers (see ¶ 86, ¶ 98, ¶ 115-116, ¶ 124-127 and ¶ 196).  

Regarding claim 8, Vigano discloses a non-transitory computer-readable medium, storing a set of processor-executable instructions, which, when executed by one or more processors (see ¶ 212), cause the one or more processors to: 
receive information regarding a plurality of providers for an organization (see Fig. 30, # 3010; ¶ 3, ¶ 9, ¶ 14, ¶ 67, ¶ 99 and ¶ 175); 
extract, from the information, a plurality of attributes of the plurality of providers (see ¶ 168 and ¶ 172); 
cluster, based on the attributes of the plurality of providers, the plurality of providers into a plurality of clusters (see ¶ 14, ¶ 128-129, ¶ 168, ¶ 172), 
wherein a first cluster, of the plurality of clusters, includes a first set of providers, of the plurality of providers, wherein the first set of providers are each associated with a first set of attributes that each have a respective value for each provider of the first set of providers (see Fig. 29: different contractors; ¶ 6, ¶ 156, ¶ 196), and 
wherein a second cluster, of the plurality of clusters, includes a second set of providers, of the plurality of providers, that is different from the first set of providers, wherein the second set of providers are each associated with a second set of attributes that each have a respective value for each provider of 
generate, for the first cluster, a first set of scores for each provider of the first set of providers, wherein each score, of the first set of scores, is associated with a particular attribute of the first set of attributes (see Fig. 30, # 3004; ¶ 178-179 and ¶ 198);  24PATENTAttorney Docket No.: 20180518 
generate, for the second cluster, a second set of scores for each provider of the second set of providers, wherein each score, of the second set of scores, is associated with a particular attribute of the second set of attributes (see Fig. 30, # 3004; ¶ 178-179, and ¶ 198 ); 
generate, for the first cluster and based on the first set of scores associated with each provider of the first set of providers, a respective overall score for each provider of the first set of providers (see ¶ 180, ¶ 199); 
generate, for the second cluster and based on the second set of scores associated with each provider of the second set of providers, a respective overall score for each provider of the second set of providers (see ¶ 180, ¶ 199); 
select, based on the ranking for the first cluster, one or more providers, of the first set of providers, to replace (see Fig. 30, # 3006, ¶ 200);
select, based on the ranking for the second cluster, one or more providers, of the second set of providers, to replace (see Fig. 30, # 3006, ¶ 200); 
automatically replace the selected one or more providers, of the first set of providers, with another provider, of the first set of providers, in a first sourcing request for goods or services, previously associated with the selected one or more providers, of the first set of providers, from the other provider, of the first set of providers (see ¶ 115, ¶ 124-127 and ¶ 156); and 
automatically replace the selected one or more providers, of the second set of providers, with another provider, of the second set of providers, in a second sourcing request for goods 25PATENTAttorney Docket No.: 20180518 or services, previously associated with the selected one or more providers, of the second set of providers, from the other provider, of the second set of providers (see ¶ 115, ¶ 124-127 and ¶ 156).  


Vigano does not explicitly disclose ranking each set of providers based on the respective overall score; however, Kishore in an analogous art for optimizing workface management discloses 
rank, for the first cluster, the first set of providers based on the respective overall scores for the first set of providers (see Fig. 9, # 901; ¶ 73 and claim 5); and 
rank, for the second cluster, the second set of providers based on the respective overall scores for the second set of providers (see Fig. 9, # 902; ¶ 74 and claim 5); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano to include the teaching of Kishore in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, therefore enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, Vigano discloses the non-transitory computer-readable medium of claim 8, wherein the processor- executable instructions, to extract the plurality of attributes from the information regarding the plurality of providers, include processor-executable instructions to use at least one of: machine learning techniques, natural language processing techniques, or neural networks (see ¶ 83 and ¶ 91).  

Regarding claim 13, Vigano discloses the non-transitory computer-readable medium of claim 8, wherein the processor- executable instructions, to select one or more providers, of the first set of providers, to replace, include processor-executable instructions to: 
identify a plurality of replacement scenarios, wherein different replacement scenarios include shifting different amounts of sourced goods or services, previously associated with the selected one or more providers of the first set of providers, to 

Regarding claim 14, Vigano discloses the non-transitory computer-readable medium of claim 13, wherein the processor- executable instructions, to select one or more providers, of the first set of providers, to replace, include processor-executable instructions to: 
identify a particular optimal replacement scenario, out of the plurality of replacement scenarios, wherein the optimal replacement scenario includes shifting sourced goods or services, previously associated with the selected one or more providers of the first set of providers, to the other provider of the first set of providers (see ¶ 86, ¶ 98, ¶ 115-116, ¶ 124-127 and ¶ 196).  

Regarding claim 15, Vigano discloses a method, comprising:  27PATENTAttorney Docket No.: 20180518 
receiving, by one or more processors of a device, information regarding a plurality of providers for an organization (see Fig. 30, # 3010; ¶ 3, ¶ 9, ¶ 14, ¶ 67, ¶ 99 and ¶ 175); 
extracting, by one or more processors of a device, from the information, a plurality of attributes of the plurality of providers (see ¶ 168 and ¶ 172); 
clustering, by one or more processors of a device, based on the attributes of the plurality of providers, the plurality of providers into a plurality of clusters (see ¶ 14, ¶ 128-129, ¶ 168, ¶ 172), 
wherein a first cluster, of the plurality of clusters, includes a first set of providers, of the plurality of providers, wherein the first set of providers are each associated with a first set of attributes that each have a respective value for each provider of the first set of providers (see Fig. 29: different contractors; ¶ 6, ¶ 156, ¶ 196), and 
wherein a second cluster, of the plurality of clusters, includes a second set of providers, of the plurality of providers, that is different from the first set of providers, wherein the second set of providers are each associated with a second set of attributes that each have a respective value for each provider of the second set of providers, 
generating, by one or more processors of a device, for the first cluster, a first set of scores for each provider of the first set of providers, wherein each score, of the first set of scores, is associated with a particular attribute of the first set of attributes (see Fig. 30, # 3004; ¶ 178-179 and ¶ 198); 
generating, by one or more processors of a device, for the second cluster, a second set of scores for each provider of the second set of providers, wherein each score, of the second set of scores, is associated with a particular attribute of the second set of attributes (see Fig. 30, # 3004; ¶ 178-179, and ¶ 198 );  28PATENTAttorney Docket No.: 20180518 
generating, by one or more processors of a device, for the first cluster and based on the first set of scores associated with each provider of the first set of providers, a respective overall score for each provider of the first set of providers (see ¶ 180, ¶ 199); 
generating, by one or more processors of a device, for the second cluster and based on the second set of scores associated with each provider of the second set of providers, a respective overall score for each provider of the second set of providers (see ¶ 180, ¶ 199); 
selecting, by one or more processors of a device, based on the ranking for the first cluster, one or more providers, of the first set of providers, to replace (see Fig. 30, # 3006, ¶ 200); 
selecting, by one or more processors of a device, based on the ranking for the second cluster, one or more providers, of the second set of providers, to replace (see Fig. 30, # 3006, ¶ 200); 
automatically replacing, by one or more processors of a device, the selected one or more providers, of the first set of providers, with another provider, of the first set of providers, in a first sourcing request for goods or services, previously associated with the selected one or more providers, of the first set of providers, from the other provider, of the first set of providers (see ¶ 115, ¶ 124-127 and ¶ 156); and 
automatically replacing, by one or more processors of a device, the selected one or more providers, of the second set of providers, with another provider, of the second set of providers, in a second sourcing request for goods or services, previously 

Vigano discloses calculating an overall score for each of the plurality of contractors and weighting the overall contractor score (see ¶ 199).
Vigano does not explicitly disclose ranking each set of providers based on the respective overall score; however, Kishore in an analogous art for optimizing workface management discloses 
ranking, by one or more processors of a device, for the first cluster, the first set of providers based on the respective overall scores for the first set of providers (see Fig. 9, # 901; ¶ 73 and claim 5); and 
ranking, by one or more processors of a device, for the second cluster, the second set of providers based on the respective overall scores for the second set of providers (see Fig. 9, # 902; ¶ 74 and claim 5); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano to include the teaching of Kishore in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, therefore enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16, Vigano discloses the method of claim 15, extracting the plurality of attributes from the information regarding the plurality of providers, includes using at least one of: machine learning techniques, natural language processing techniques, or neural networks (see ¶ 83 and ¶ 91).  

Regarding claim 20, Vigano discloses the method of claim 15, wherein selecting one or more providers, of the first set of providers, to replace, includes: 
.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Vigano and in view of Kishore as applied to claims 1, 2, 6-9, 13-16 and 20 above, and further in view of Tang et al., (US 2008/0077570, hereinafter: Tang). 
Regarding claim 3, Vigano and Tang do not explicitly disclose the following limitations; however, Tang in an analogous art for searching similarity item discloses the device of claim 1, wherein executing the processor-executable instructions, to cluster the plurality of providers into the plurality of clusters, causes the one or more processors to use at least one of: mixed principal component analysis, or K-means clustering (see ¶ 382, ¶ 1097 and ¶ 1106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano and in view of Kishore to include the teaching of Tang in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Vigano and Tang do not explicitly disclose the following limitations; however, Tang discloses the device of claim 1, wherein executing the processor-executable instructions, to generate the respective overall scores for each provider of the first set of providers, causes the one or more processors to use at least one of: Shannon entropy, or Technique for Order of Preference by Similarity to Ideal Solution (see ¶ 129 and ¶ 138).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 
Regarding claim 10, Vigano and Tang do not explicitly disclose the following limitations; however, Tang discloses the non-transitory computer-readable medium of claim 8, wherein the processor- executable instructions, to cluster the plurality of providers into the plurality of clusters, include processor-executable instructions to use at least one of: mixed principal component analysis, or K-means clustering (see ¶ 382, ¶ 1097 and ¶ 1106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano and in view of Kishore to include the teaching of Tang in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, Vigano and Tang do not explicitly disclose the following limitations; however, Tang discloses the non-transitory computer-readable medium of claim 8, wherein the processor- executable instructions, to generate the respective overall scores for each provider of the first set of providers, include processor-executable instructions to use at least one of: Shannon entropy, or Technique for Order of Preference by Similarity to Ideal Solution (see ¶ 129 and ¶ 138).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano and in view of Kishore to include the teaching of Tang in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn operational efficiency. Since the combination of each element merely would have performed the 
Regarding claim 17, Vigano and Tang do not explicitly disclose the following limitations; however, Tang discloses the method of claim 15, wherein clustering the plurality of providers into the plurality of clusters, includes using at least one of: mixed principal component analysis, or K-means clustering (see ¶ 382, ¶ 1097 and ¶ 1106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano and in view of Kishore to include the teaching of Tang in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, Vigano and Tang do not explicitly disclose the following limitations; however, Tang discloses the method of claim 15, wherein generating the respective overall scores for each provider of the first set of providers, includes using at least one of: Shannon entropy, or Technique for Order of Preference by Similarity to Ideal Solution (see ¶ 129 and ¶ 138).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano and in view of Kishore to include the teaching of Tang in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Vigano and in view of Kishore as applied to claims 1, 2, 6-9, 13-16 and 20 above, and further in view of Eder (US 2009/0043637). 
Regarding claim 4, Vigano and Tang do not explicitly disclose the following limitations; however, Eder in an analogous art for risk management discloses the device of claim 1, wherein executing the processor-executable instructions, to generate the first set of scores for the first set of providers, causes the one or more processors to use data envelopment analysis (see ¶ 174). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano and in view of Kishore to include the teaching of Eder in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 11, Vigano and Tang do not explicitly disclose the following limitations; however, Eder discloses the non-transitory computer-readable medium of claim 8, wherein the processor-executable instructions, to generate the first set of scores for the first set of providers, include processor-executable instructions to use data envelopment analysis (see ¶ 174). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano and in view of Kishore to include the teaching of Eder in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 18, Vigano and Tang do not explicitly disclose the following limitations; however, Eder discloses the method of claim 15, wherein generating the first set of scores for the first set of providers, includes using data envelopment analysis (see ¶ 174).  ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vigano and in view .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kenedy et al., (US 2010/0169343) discloses a method for determining pangenetic attributes to be selected from the group consisting of physical attributes describing the material quality. 
Talyansky et al., (US 2018/0276302) discloses a system for determining user context by extracting words from context item associated with the user.
Rogynskyy et al., (US 2019/0361866) discloses a method for determining a completion score for a record object based on electronic activities and selection one of the record object.
Katukuri et al., (US 10489842 B2) discloses a system for selecting a plurality of items may be grouped into one of multiple clusters based on similarities between items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAN G CHOY/Primary Examiner, Art Unit 3624